DETAIL ACTION
Claims 1, 3-9, 11, 13-18 and 20 are allowed in this Office Action (re-number 
1-16).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Todd A. Noah (Reg. # 35,626) on June 30, 2021.
The application has been amended as follows:
Claims 1, 11 and 20 are amended.

AMENDMENTS TO THE CLAIM
1.   	(Currently Amended) A computer-implemented method for importing data using a display screen of a mobile computing system, the method comprising:
receiving a selection of a first dataset and a second dataset;
determining field identifiers representing fields in the selected first dataset and second dataset, the first and second datasets pending confirmation to be imported into the mobile computing system;
determining field type information associated with each of the determined field identifiers in the first dataset and the second dataset by analyzing of data stored in each of the fields represented by the determined field identifiers, each of the field type 
causing each of the field identifiers and associated field type information to be displayed on the mobile computing system display screen before displaying any value stored by the fields of the first and second datasets 
updating a field option associated with a field type information associated with a selected field identifier in response to receiving a selection of a displayed field identifier, the field option being a formatting configuration of data stored in the field associated with the selected field identifier; and
importing the first and second datasets into the mobile computing system by using the determined field identifiers, associated field type information and the updated field option in response to receiving confirmation to import the first and second datasets, the value of all the data stored by the fields in the first and second datasets 
2.	(Cancelled) 
3.	(Previously Presented) The method of claim 1, further comprising enabling the field type information to be updated before importing the first dataset.
4.	(Original) The method of claim 3, wherein updating the field type information comprises using a field type not included in the set of default field types.


6.	(Original) The method of claim 5, wherein the field option is updated from its default value.
7.	(Original) The method of claim 1, wherein displaying the one or more field identifiers and associated field type information comprises displaying a field type icon for each field type using the graphical user interface.
8.	(Previously Presented) The method of claim 1, wherein the first dataset is associated with an email attachment, and wherein determining the one or more field identifiers and associated field type information for the one or more fields of the first dataset is initiated based on opening the email attachment.
9.	(Original) The method of claim 1, wherein the first dataset is a comma separated values (CSV) dataset.
10.	(Canceled)
11.  	(Currently Amended) An apparatus to import data using a display screen of a mobile computing system, the apparatus comprising:
a processor; and
one or more stored sequences of instructions which, when executed by the processor, cause the processor to:
receive a selection of a first dataset and a second dataset;
determine field identifiers representing fields in the selected first dataset and second dataset, the first and second datasets pending confirmation to be imported into the mobile computing system; 
and the second dataset by analyzing of data stored in each of the fields represented by the determined field identifiers, each of the field type information being a classification that specifies a type of value of the data stored in each of the corresponding fields, the classification being a default field type of a set of default field types;
cause each of the field identifiers and associated field type information to be displayed on the mobile computing system display screen before displaying any value stored by the fields of the first and second datasets 
update a field option associated with a field type information associated with a selected field identifier in response to receiving a selection of a displayed field identifier, the field option being a formatting configuration of data stored in the field associated with the selected field identifier; and
import the first and second datasets into the mobile computing system by using the determined field identifiers, associated field type information and the updated field option in response to receiving confirmation to import the first and second datasets, the value of all the data stored by the fields in the first and second datasets 
12.	(Cancelled) 

14.	(Original) The apparatus of claim 13, wherein updating the field type information comprises using a field type not in the set of default field types.
15.	(Previously Presented) The apparatus of claim 13, wherein updating the field type information comprises updating the field option associated with the field type.
16.	(Original) The apparatus of claim 15, wherein the field option is updated from its default value.
17.	(Original) The apparatus of claim 11, wherein displaying the one or more field identifiers and associated field type information comprises displaying a field type icon for each field type using the graphical user interface.
18.	(Previously Presented) The apparatus of claim 11, wherein the first dataset is associated with an email attachment, wherein determining the one or more field identifiers and associated field type information for the one or more fields of the first dataset is initiated based on opening the email attachment, and wherein the first dataset is a comma separated values (CSV) dataset.
19.	(Canceled) 
20.  	(Currently Amended) A computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions to:
receive a selection of a first dataset and a second dataset;
and second dataset, the first and second datasets pending confirmation to be imported into the mobile computing system; 
determine field type information associated with each of the determined field identifiers in the first dataset and the second dataset by analyzing of data stored in each of the fields represented by the determined field identifiers, each of the field type information being a classification that specifies a type of value of the data stored in each of the corresponding fields, the classification being a default field type of a set of default field types;
cause each of the field identifiers and associated field type information to be displayed on the mobile computing system display screen before displaying any value stored by the fields of the first and second datasets 
update a field option associated with a field type information associated with a selected field identifier in response to receiving a selection of a displayed field identifier, the field option being a formatting configuration of data stored in the field associated with the selected field identifier; and
import the first and second datasets into the mobile computing system by using the determined field identifiers, associated field type information and the updated field option in response to receiving confirmation to import the first and second datasets, the value of all the data stored by the fields in the first and second datasets 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered applicant’s remarks/arguments (pages 7-9) dated June 3, 2021, and interview dated June 2, 2021, regarding the features of claims 1, 11 and 20, the claimed features “”, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
The prior art, Vuong et al. (US 2012/0239754) directed to a method of generating attachment data at an attachment server for a given attachment document associated with a message received on a mobile device with an indication of the given attachment document, the method comprising: a) automatically generating an attachment processing request at the mobile device based on the message received, the message comprising embedded automatic attachment selection markers comprising tokens belonging to document region reserved words and number reserved words, wherein the automatic attachment selection markers are normal text to the mobile device and are special markers to the attachment server, the attachment processing request comprising one or more of the automatic attachment selection markers; b) receiving the attachment processing request at the attachment server; c) processing the attachment processing request to identify the given attachment document and retrieve the given attachment document; d) processing the attachment processing request and the given attachment document to obtain the automatic attachment selection markers for identifying a desired section of the given attachment document for which the attachment data is to be generated based on the document region reserved words and the number reserved words; e) processing the given attachment document according to the 
The prior art, Young et al. (US 8,621,382) directed to methods, systems, and program products. A display for a particular contact record is presented. The display includes a name for a particular contact and a generic input area. Each of a plurality of contact records identifies a name for a contact, and each of the plurality of contact records is configured to store multiple entries that each include a value and a field type from a plurality of field types. User input of information using the generic input area is received. A field type from the plurality of field types is determined based on matching semantics of the received user input. The determining occurs without receiving user input specifically identifying the matching field type. The determined field type and the received user input is stored as an entry for the particular contact record.
The prior art, Raffel et al. (US 2002/0082892) directed to a method and apparatus for network-based sales force automation are provided that meet objectives of increasing sales and marketing efficiency and efficiency of technical and customer support by providing multi-dimensional displays of transactional information to users. Transactional information of deals, contacts, accounts, and leads is provided over the Internet using a Web browser. The information of related transactions is electronically linked, and the transactional information is electronically searchable using custom profiles. The transactional information is accessed and shared among host organization members according to a hierarchy and predefined territories. A Radar Screen Opportunity Display may be selected on which deal objects are displayed that represent the stages in a sales pipeline of corresponding deals. New business information may be 
The prior art, Krishna (US 2015/0106246) directed to method of providing secure electronic transactions between two or more parties.
The prior art, Shih et al. (US 2009/0119678) directed to systems and methods for downloading customized applications from a server are described. In some embodiments, a server receives a request from a client device to download an application. The server identifies a type of the client device and a user characteristic. In response to the request, the server obtains a customized environment file associated with the user characteristic for the application, where the customized environment file defines an interface appearance of the application. The server sends to the client device, the customized environment file and the application appropriate for the type of the client device, such that the customized environment file gives the application running on the client device an appearance associated with the user characteristics.
The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
	




















CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tiffany Thuy Bui/
Examiner, Art Unit 2153


/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153